Exhibit 10.12

 

ACKNOWEDGMENT

OF

CAPITAL CONTRIBUTION

 

Amendment One

 

WHEREAS, On December 29, 2016, the Board of Directors of Prism Technologies
Group, Inc. (the “Company”) approved a transaction by which Mr. Hussein A. Enan,
the CEO and Chairman of the Company, provided the Company with $250,000 in cash.

 

WHEREAS, The Company and Mr. Enan desire to clarify certain terms of the capital
contribution transaction.

 

The Company and Mr. Enan acknowledge and agree that this Amendment One replaces
the Acknowledgment of Capital Contribution dated January 10, 2017 and the terms
of the transaction are as follows:

 

 

1)

Mr. Enan is entitled to receive $625,000 when the Company’s cumulative Net Cash
Flow (“NCF”) for the period beginning on January 1, 2017exceeds $7.5 million.
NCF is measured as the cumulative cash received from patent litigation
activities less all cumulative cash operating expenses incurred by the Company
during the same period.

 

 

2)

The cash contribution is unsecured and non-convertible to equity.

 

 

3)

The Company received $250,000 from Mr. Enan on December 30, 2016.

 

 

4)

The Company may use the funds for working capital and general corporate
operations.

 

 

ACKNOWLEDGED:

ACKNOWLEDGED:

PRISM TECHNOLOGIES GROUP, INC.

HUSSEIN A. ENAN

 

BY: /s/ L. Eric Loewe

BY: /s/ Hussein A. Enan, Trustee

DATE: November 12, 2017

DATE: November 13, 2017

 